Citation Nr: 0724696	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-33 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 through May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  The Board notes that there was 
an initial procedural deficiency in that the grant of service 
connection was presented to the veteran in the August 2004 
Statement of the Case, rather than in a rating decision.  
That deficiency, however, was correct by way of the November 
2006 rating decision.


FINDINGS OF FACT

The veteran's PTSD has resulted in occupational and social 
impairment, with suicidal ideation, near-continuous 
depression, impaired impulse control, difficulty in adapting 
to stressful circumstances, and an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for a 70 percent initial evaluation for PTSD are 
met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.125 to 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased initial evaluation for 
his service-connected post-traumatic stress disorder (PTSD).  
Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations. See 38 U.S.C.A. § 
1155. Separate diagnostic codes identify the various 
disabilities. The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases 
and injuries encountered as a result of or incident to 
military service. The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations. 
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the disability. 38 C.F.R. § 4.1.

The veteran contends that his service-connected PTSD is more 
severe than the current 30 percent rating evaluation 
reflects. His disorder is evaluated under Diagnostic Code 
9411, which provides that a 30 percent rating is warranted 
when PTSD is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. When applying the rating schedule, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. 38 C.F.R. § 4.21.

The Board has considered the full history of the veteran's 
service-connected disorder. The veteran had service from 
January 1968 to May 1969. He received decorations including 
the Combat Infantry Badge, National Defense Service Medal, 
Vietnam Service Medal, and Vietnam Campaign Medal.

The veteran filed an original claim for service connection 
for PTSD in July 2003. After an initial procedural 
deficiency, the RO granted that claim in a decision of 
November 2006, and assigned a 30 percent initial disability 
rating effective July 2003.

The relevant medical evidence includes numerous VA 
psychiatric treatment records, one report from a private 
hospital, plus the reports of VA psychiatric examination 
conducted in November 2003 and February 2007.

At the November 2003 VA initial evaluation for PTSD, the 
veteran reported trouble sleeping, memories of Vietnam that 
make him lose control and get depressed, "frequent" 
suicidal ideation ("intention to kill himself with a gun"), 
problems with his children and spouse, progressive memory 
problems ("forgets things and bypass his destiny while 
driving"), weight gain, irritability and bad temper, verbal 
and physical aggression, sudden and extreme reactions , and 
avoidance of hygiene.  The examiner noted that on the day of 
the examination the veteran was adequately groomed and 
dressed, alert, oriented, with a depressed mood and blunted 
affect, fair memory, clear and coherent speech, without 
hallucination or suicidal ideation, and good impulse control.  
PTSD was not diagnosed at that time.

Less than one year later, the medical evidence shows that the 
veteran was hospitalized due to suicidal ideation and hearing 
voices and conversing with them.  See October 2004 report 
from San Juan VAMC.  He admitted considering committing 
suicide that day and also reported crying heavily, impulsive 
behavior and explosive episodes.  Id.  He was observed 
crying, hitting objects, and staring at people nearby.  Id.  
Because of a lack of impatient room, he was admitted to the 
Mepsi Hospital.  The report is consistent in that it shows 
depressive mood, suicidal ideas, isolation, desolation, poor 
therapeutic performance, poor tolerance, irritability, 
insomnia, apathy, poor control over impulses, hearing 
hallucinations, poor appetite, emotional frailty, anxiety, 
exasperation, and low self value.  See October 2004 report of 
Mepsi Center.  He was assigned a Global Assessment of 
Functioning (GAF) Scale assessment of 60-65 at that time.  
Id.  This indicates moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning.  
See American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-
IV").

Outpatient treatment reports continue to show anxiety, 
depression, irritability, forgetfulness, and suicidal 
ideation.  See San Juan VAMC outpatient treatment notes.  
Throughout 2003 and 2004, the veteran was consistently 
assigned a GAF of 55, which holds the same description of a 
score of 60.  Id.

The veteran's condition worsened and he was again 
hospitalized in April 2005 with suicidal ideations, audio 
hallucinations, aggressiveness, and depressed mood.  See 
April 2005 through May 2005 San Juan VAMC records.  The May 
2005 discharge report shows that the veteran was admitted 
with a GAF of 30 (behavior considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas), and discharged with a GAF of 50 (serious symptoms 
like suicidal ideation, severe obsessional rituals, or any 
serious impairment of social, occupational, or school 
functioning).  See DSM-IV.

The veteran was afforded his most recent VA examination in 
February 2007.  At that time, he reported trouble sleeping 
daily, a depressed mood, irritability, isolation, and severe 
intolerance to noises.  It was noted that the veteran is once 
divorced and married to his second wife, but describe his 
home life as poor.  The veteran reported four previous 
suicide attempts, two by overdosing, one by gunshot, and one 
by crashing his car.  He also reported physical 
aggressiveness at work as recent as the week prior to the 
examination.  He was tearful during the interview and his 
mood was noted as depressed.  His thought process was noted 
as "unremarkable."  No hallucinations were reported.  The 
veteran did not have suicidal ideation at that time, but his 
extent of impulse control was reported as poor with episodes 
of violence.  The examiner reported that the veteran's 
symptoms were daily and "severe."  Despite that 
characterization, the examiner assigned a GAF score of 60.  
See February 2007 VA examination report.

Based on the foregoing evidence, the Board finds that the 
PTSD has caused manifestations that most nearly approximate 
the criteria for a 70 percent rating which, in pertinent 
part, contemplate occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; near-continuous depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and inability to establish and maintain 
effective relationships.  In this regard, findings comparable 
to these are reflected throughout the medical evidence 
described above. The Board notes that it is not required that 
all findings contemplated under the rating criteria for a 
particular rating be shown to exist. Accordingly, the Board 
concludes that a 70 percent rating is warranted.

The Board further finds, however, that the veteran's 
psychiatric disorder has not resulted in total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name. Such findings generally are not 
reflected in the medical evidence. In fact, the examination 
report and other evidence shows that the veteran does not 
have most of these symptoms. The danger of self-harm has 
existed periodically, according to the evidence, but not on a 
"persistent" basis.  And, although the veteran has shown 
periodic hallucinations, this is already contemplated by the 
criteria for the 70 percent rating.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 70 percent for PTSD are not met.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran a letter in March 2006 informing him of 
the evidence necessary to establish an increased rating.  The 
veteran was notified of what was necessary to establish his 
claim, what evidence he was expected to provide, and what VA 
would obtain on his behalf.  The March 2006 letter also asked 
the veteran to send VA pertinent medical evidence and 
notified him that it is his responsibility to ensure that VA 
receive all relevant evidence to support his claim.  This 
letter satisfied the requirements of 38 C.F.R. § 3.159(b)(1) 
(2006).  Also, in a December 2006 letter, the veteran was 
informed of the type of evidence necessary to establish an 
effective date and a disability rating, as is required under 
Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Any defect with respect to the 
timing of the notice requirement was harmless error.  The 
veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder.  The veteran was afforded two VA examinations and 
both reports are of record.  The veteran has been afforded 
several opportunities to provide additional information 
regarding his private treatment providers, but has not 
notified VA of any additional available relevant records with 
regard to his claims.  He did not respond to VA's March 2006 
letter requesting additional information and authorizations 
to obtain records.

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

A 70 percent initial disability rating for PTSD is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


